Citation Nr: 0738453	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1975 to August 1979.  He subsequently had 17 years of service 
in the Army Reserves.
This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

The RO issued a decision in November 1999 that denied as 
"not well grounded" the veteran's claim for service 
connection for bilateral hearing loss.  Although the veteran 
filed a timely Notice of Decision (NOD) within a year of 
notification of that decision, he did not perfect his appeal.  
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107] eliminated the former 
statutory requirement that claims be well grounded (cf. 38 
U.S.C.A. § 5107(a) (West 2002)) and authorized VA on its own 
motion to readjudicate any claim that was denied as not well 
grounded on the merits as long as the readjudication occurred 
before November 2002.  Here, in February 2002, the RO 
indicated that it would reconsider the veteran's bilateral 
hearing loss claim, so that finality did not attach to the 
November 1999 rating decision.  See VAOPGCPREC 3-2001.  

In March 2004, the RO granted service connection for 
bilateral hearing loss, evaluating it at zero percent from 
July 6, 1998, the date the RO received the veteran's claim.  
The RO issued a notice of the decision in March 2004, and the 
veteran timely filed a NOD with the noncompensable rating in 
May 2004.  Subsequently, in July 2005, the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  In May 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).

The veteran was scheduled to appear at a Central Office 
Hearing before the undersigned Veterans Law Judge but failed 
to report as requested.  As such, the request for a hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The Board comments that the veteran had applied for total 
disability based on individual unemployability (TDIU), which 
the RO granted in its September 20064 decision, effective 
from October 1, 2003.  Accordingly, this matter has been 
resolved by that decision.

The Board also notes that a June 1999 VA joint examination 
includes a reference to minimal ringing in his ears, while 
the reports of June 1999, August 2004, and June 2005 VA 
audiological examinations contain the veteran's complaint of 
right ear tinnitus.  The Board finds that an informal claim 
of service-connection for tinnitus is raised by the record.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is obligated to "seek out all issues 
[that] are reasonably raised from a liberal reading of the 
documents or oral testimony submitted prior to the BVA 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  In light of 
such obligation, and as this issue is not developed for 
appellate consideration, it is referred to the RO for 
appropriate action.   

The Board further notes that in an August 2006 
correspondence, the veteran appeared to raise an informal 
request to reopen his increased rating claims for 
degenerative joint disease of the lumbar spine; right knee 
degenerative joint disease, status post total replacement; 
and left knee degenerative joint disease, as well as an 
informal claim for service connection for a vision 
impairment.  These issues are not developed for appellate 
consideration and are referred to the RO for clarification 
and any action deemed appropriate.   

Finally, the veteran filed claims for service connection for 
diabetes and a kidney condition in August 2005 and October 
2005, respectively.  Other than sending the veteran a VCAA 
letter in September 2005 with respect to the diabetes claim 
and requesting medical records, no action has been taken on 
either matter.  Thus, the Board refers these issues to the RO 
for further action.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2. The average puretone decibel losses and speech 
discrimination percentages from the June 2005 VA audiological 
examination convert to Roman numeral designations of III and 
II for the right and left ears, respectively.


CONCLUSION OF LAW

The schedular criteria for an initial or staged compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85, 4.86 & 
Tables VI, VII (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394 (2005) (same).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a September 2005 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim regarding an increased rating for 
bilateral hearing loss.  Subsequently, the veteran received a 
May 2006 SSOC and a March 2006 notice letter informing him as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf regarding the claim for 
an increase in evaluation.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  He was also notified of the need to 
give VA any evidence pertaining to his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This did not occur in this case 
regarding the claim for a noncompensable rating for the 
veteran's bilateral hearing loss.  Subsequent to the RO's 
rating action, however, the veteran did receive notice 
compliant with 38 U.S.C. § 5103(a).  As to timing of notice, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).

The most recent notice was given to the veteran in September 
2005, and the RO thereafter readjudicated the veteran's claim 
and issued a SSOC in May 2006.  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34; Prickett, supra.

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
This notice was temporally after the RO's initial decision.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v.  
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and  
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).   

The presumption of prejudice raised by the untimely notice of 
the Dingess requirements is rebutted in this case.  The 
overwhelming preponderance of the evidence is against a 
compensable rating during the entire period of time at issue; 
thus, the question of how to assign a rating or affective 
date is moot.  There has been no showing that the essential 
fairness of the adjudication of the veteran's claim for a 
compensable rating for hearing loss has been altered by the 
untimely notice of Dingess.  It is also pertinent to point 
out that, as explained in greater detail below, the 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

 VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2005 VA audiological examination, which was 
thorough in nature and adequate for rating purposes.  
Lendenmann, supra.  The Board finds that the medical evidence 
of record is  sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of puretone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) When 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a). 
Subsection (b) of § 4.86 states that "[w]hen the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for bilateral hearing loss, as opposed to 
having filed a claim for an increased rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with the zero percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).


III. Analysis

In June 1999 and August 2004, the veteran underwent VA 
audiological examinations.  In June 2003, the veteran 
underwent an audiology examination at L.B.J. Tropical Medical 
Center.  None of these examination reports make clear whether 
the audiologists used the Maryland (CNC) word list test, as 
required by 38 C.F.R. § 4.85(a).  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998).  In May 2005, the RO 
requested that the veteran be provided a "real" 
audiological examination.  The August 2004 examination 
indicated that the veteran was totally deaf, but the examiner 
reported that the veteran could hear her in normal 
conversation without raising her voice.  The RO noted that 
the report did not comment on this "obvious discrepancy."  
In light of this, the Board finds that it may not rely on the 
testing scores recorded in the July 1999, June 2003, and 
August 2004 examination reports, as the testing methods did 
not conform with the requisite methods set forth in 
applicable regulations.  See 38 C.F.R. § 4.85(a).  

An August 2002 VA orthopedic treatment note indicates that 
the veteran had a "right ear hearing deficit."

A December 2003 letter from I.T.S., M.D., (initials used to 
protect privacy) states that the veteran has a history of 
hearing loss.

A July 2004 VA treatment note indicates that the veteran was 
treated for right ear discharge and pain.  The diagnosis was 
acute otitis media.

A November 2004 treatment note from L.B.J. Tropical Medical 
Center indicates treatment for cerumen (or wax) in the 
veteran's ears.

The veteran's June 2005 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 50, 60, 85, and 
90 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 30, 45, 70 
and 75 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 71.25 (rounded down to 71) for 
the right ear and 55 for the left ear.  The Maryland (CNC) 
word list speech recognition test demonstrated 84 percent for 
the right ear and 86 percent for the left ear.  In light of 
the veteran's test scores, the Board notes that 38 C.F.R. § 
4.86, relating to exceptional patterns of hearing impairment, 
has no application. 

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 71 average puretone threshold and 84 percent speech 
recognition leads to a designation of III; application of the 
left ear scores of 55 average puretone threshold and 86 
percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of II (better ear) 
and III (poorer ear) into Table VII yields a disability 
rating of zero percent.  Accordingly, because the results of 
the June 2005 audiological examination generate a zero 
percent disability rating, the Board concludes that the 
veteran is not entitled to a compensable rating for his 
bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The Board acknowledges the veteran's objections, as set forth 
in his representative's November 2006 Brief, to VA 
audiological testing methodologies as unrepresentative and 
not reflective of his hearing abilities "under the ordinary 
conditions of life."  See Appellant's Brief at 5.  With 
respect to the speech recognition and other auditory 
examination scores, the Board notes that 38 C.F.R. 
§ 4.85(a) renders the puretone threshold and speech 
discrimination tests mandatory for an evaluation of a 
disability rating.  38 C.F.R. § 4.85(a) ("An examination for  
hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test . . . and a puretone 
audiometry test") (Emphasis added).  The Board is bound, both 
by statute and regulation, to follow such provisions.  See 38 
U.S.C.A. § 7104 ("The Board shall be bound in its decisions 
by the regulations of the Department"); 38 C.F.R. § 20.101(a) 
("In its decisions, the Board is bound by  applicable 
statutes [and] the regulations of the [VA]").  As such, the 
Board has no choice but to follow the directives of 38 C.F.R. 
§ 4.85(a) and rely on such tests to discern the disability 
rating for the veteran's hearing loss.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. § 4.85(b)-(e) 
(expressly employing puretone audiometry test results and 
results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the zero percent disability rating.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examination.  
See Lendenmann, 3 Vet. App. at 349.  In this  regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the June 2005 VA examination scores conclusively led 
to the zero percent disability rating, and the Board lacks 
the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 
4.85.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101(a).  

While the Board empathizes with the veteran's impairment, it 
must conclude, based on the results of mandatory auditory 
tests and the mechanical application of relevant regulations 
by which the Board is bound, that the level of his disability 
does not rise to a schedular rating in excess of zero 
percent.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected hearing 
disability has necessitated frequent hospitalizations or has 
caused a marked interference with employment or other 
comparable effects.  In the absence of such factors, the 
criteria for a referral for consideration of an 
extraschedular rating for his bilateral hearing loss pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV. Conclusion  

For the reasons stated above, the Board finds that a 
compensable rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the  
claimant"); Gilbert, 1 Vet. App. at 56.   



ORDER

An initial or staged compensable rating for bilateral hearing 
loss is denied.




____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


